

117 S2087 IS: Voices for Veterans Act 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2087IN THE SENATE OF THE UNITED STATESJune 16, 2021Ms. Klobuchar (for herself, Ms. Collins, Mr. Tester, Mr. Kaine, Mr. Blumenthal, Ms. Smith, Ms. Cortez Masto, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, bisexual, transgender, gender diverse, gender non-conforming, intersex, or queer.1.Short titleThis Act may be cited as the Voices for Veterans Act 2021.2.Expansion of membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, bisexual, transgender, gender diverse, gender non-conforming, intersex, or queer(a)Expansion of membershipSubsection (a)(2)(A) of section 544 of title 38, United States Code, is amended—(1)in clause (iv), by striking and at the end;(2)in clause (v), by striking the period at the end and inserting ; and; and(3)by inserting after clause (v) the following new clause:(vi)veterans who are lesbian, gay, bisexual, transgender, gender diverse, gender non-conforming, intersex, or queer..(b)Effective dateClause (vi) of section 544(a)(2)(A) of title 38, United States Code, shall apply to appointments made on or after the date of the enactment of this Act.